         Case 6:21-bk-00644-KSJ       Doc 46    Filed 06/11/21   Page 1 of 2




                                 ORDERED.
 Dated: June 11, 2021




                      UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

In re:                                     )
         JAMES MICHAEL PARTAIN             )      Case No. 6:21-bk-00644-KSJ
         CAROL MINSHALL PARTAIN            )      Chapter 7
                                           )
                      Debtors              )


               ORDER ON TRUSTEE'S AMENDED OBJECTION TO
                    DEBTOR(S) CLAIM OF EXEMPTIONS




         THIS CASE came on for consideration of the Trustee's Amended Objection To

Debtor(s) Claim(s) of Exemptions. (Document Number 16). The court considered the

record and finds:



         1. On March 25, 2021, the trustee filed the Trustee's Amended Objection To

Debtor(s) Claim(s) of Exemptions. ["Objection"] (Document Number 16).

         2. A Notice of Opportunity to Object and For Hearing was included in the

Objection.
        Case 6:21-bk-00644-KSJ          Doc 46    Filed 06/11/21     Page 2 of 2




       3. A certificate of service was incorporated in the Objection, which indicated that

            the Objection was served on the debtor by United States Mail, postage

            prepaid, on March 25, 2021.

       4. The thirty (30) day response period plus three (3) days for mailing as stated in

            the Objection has passed and the debtor has not filed a response to the

            Objection.


       Based on the foregoing, it is:



       ORDERED as follows:

       1. The Objection is hereby SUSTAINED.

       2. The debtor’s claim of exemption for personal property described as “2019 Tax

            Refund” in the petition is limited to $505.00 pursuant to Florida Statutes

            222.25(3).

       3.   The Property beyond the allowable exemption is property of the bankruptcy

            estate pursuant to 11 U.S.C. §541 and is subject to administration by the

            trustee.




Trustee Emerson C. Noble is directed to serve a copy of this order on interested parties
and file a proof of service within 3 days of the entry of the order.
